Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on June 30, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cooling apparatus in claims 1-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
Cooling apparatus is interpreted as element 160 and according to page 13 lines 7 and 8 may be a chilled workpiece support

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Additionally, the term controller is recited as element 170 in Fig. 1 in the original specification page 20 lines 4-28 and a controller is further recited on page 24 lines 8-20 wherein a controller, general purpose computer, or processor based system 400 are recited.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   “Temperature measurement apparatus” appears to invoke interpretation under USC 112(f).
The term “temperature measurement apparatus” was recited in claim 14, but there does not appear to be any original specification support to ascertain the corresponding structure. All recitations of “temperature measurement apparatus” in the Specification (see page 20 lines 15 and 16 and Fig. 2  refer to temperature measurement apparatus as element 252 without further specifying a specific structure to perform the function of “measuring the temperature of the workpiece.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention. For the purposes of examination, the “temperature measurement apparatus” is interpreted as any structure capable of measuring the temperature of a workpiece such as a thermometer, temperature sensor, or thermocouple.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “Temperature measurement apparatus” appears to invoke interpretation under USC 112(f).
The term “temperature measurement apparatus” was recited in claim 14 and page 20 lines 15 and 16 and is represented as element 252 see Fig. 2. . However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “temperature measurement apparatus” has no specific structure associated with “temperature measurement apparatus” and thus it is unclear what the structure of “temperature measurement apparatus” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “temperature measurement apparatus” is interpreted as comprising a thermometer, temperature sensor, thermocouple or equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2013/0248014).
Regarding claim 1:	 A workpiece processing system of Kobayashi et al , comprising: a cooling chamber (load lock device 6,7 which includes a cooling vessel 31 see [0039] generally enclosing a chamber volume; a workpiece support (wafer elevating pins 50 see [0041] positioned within the cooling chamber and configured to selectively support a workpiece having one or more materials residing thereon, wherein each of the one or more materials has a respective outgassing temperature associated therewith, above which, the one or more materials outgas a respective outgas material at a respective outgassing rate that is toxic to personnel; a cooling apparatus (cooling plate 32 see [0041]) configured to selectively cool the workpiece to a predetermined temperature; and a vacuum source (see gas supply system and gas exhaust system recited in [0032]) configured to selectively evacuate the chamber volume; a purge gas source (purge gas supply 61a from purge gas supply line 45 see [0044]) configured to selectively provide a purge gas to the chamber volume; a controller 20 (recited further as a microprocessor/computer in [0032] that controls the overall processing recipe) configured to cool the workpiece to the predetermined temperature via a control of the cooling apparatus, thereby cooling the one or more materials to below the respective outgassing temperature, and wherein the controller is further configured to control the vacuum source and purge gas source to provide a predetermined pressure associated with a predetermined heat transfer rate within the chamber volume concurrent with cooling of the workpiece, while further removing the respective outgas material from the chamber volume.  Note that the workpiece or material thereupon are interpreted as a matter of an intended use as the prior art of Kobayashi et al is inherently capable of processing the claimed substrate as the invention is an apparatus is what it is structurally and is not structurally limited to what it does nor the workpiece it works upon.

Regarding claim 2:	The workpiece processing system of claim 1, wherein the predetermined temperature is determined based on a respective outgassing curve associated with the one or 

Regarding claim 4:	 The workpiece processing system of claim 1, wherein the workpiece support comprises a cold plate 32 see [0041]having one or more cooling channels ( cooling flow paths are recited in [0041] – [0043] defined therein, and wherein the cooling apparatus comprises a coolant source ( cooling water as recited in [0042]) configured to selectively flow a cooling fluid through the one or more cooling channels of the cold plate.  

Regarding claim 5:	 The workpiece processing system of claim 1, further comprising: a first loadlock valve (see gate vales G1, G2) are recited in [0027] operably coupled to the cooling chamber and configured to provide selective fluid communication between the chamber volume and a first environment, and wherein the first loadlock valve is further configured to selectively pass the workpiece between the chamber volume and the first environment; and a second loadlock valve operably coupled to the cooling chamber and configured to provide selective fluid communication between the chamber volume and a second environment, and wherein the second loadlock valve is further configured to selectively pass the workpiece between the chamber volume and second environment.  

Regarding claim 6:	 The workpiece processing system of claim 5, wherein the controller 20 is further configured to selectively open and close the first loadlock valve, thereby selectively isolating the chamber volume from the first environment, and wherein the controller is further configured to selectively open and close the second loadlock valve, thereby selectively isolating the chamber volume from the second environment.  See G1 and G2 and the discussion of controller 20 and pressure controller 49.

Regarding claim 7:	 The workpiece processing system of claim 6, wherein the cooling chamber comprises a vacuum port and a purge gas port in fluid communication with the chamber volume, the workpiece processing system further comprising: a vacuum valve configured to provide selective fluid communication between the vacuum source and the vacuum port; and a 


Regarding claim 8:	 The workpiece processing system of claim 7, wherein the first environment comprises an atmospheric environment at atmospheric pressure, and wherein the second environment comprises a vacuum environment at a vacuum pressure.  See [0051] where atmospheric pressure is discussed and see [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.


Regarding claim 9:	The workpiece processing system of claim 8, wherein the controller is configured to flow the purge gas from the purge gas port to the vacuum port concurrent with the second loadlock valve isolating the chamber volume from the second environment and the first loadlock valve isolating the chamber volume from the first environment.   See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.


Regarding claim 10:	The workpiece processing system of claim 7, wherein the controller is configured to open the purge gas valve and vacuum valve concurrent with the cooling of the workpiece, thereby further concurrently flowing the purge gas from the purge gas port to the vacuum port at the predetermined pressure.  .  See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49.


Regarding claim 12:	 The workpiece processing system of claim 11, wherein the controller 20  is configured selectively open and close the purge gas valve and vacuum valve to selectively evacuate the chamber volume and provide the predetermined pressure within the chamber volume in a sequential manner.  See [0043] – [0047] and the discussion of valves 67 and 68.

Regarding claim 13:	 The workpiece processing system of claim 11, wherein the controller 20 and pressure controller 49 is configured to selectively concurrently evacuate the chamber volume and provide the predetermined pressure within the chamber volume.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 9,228,685) in view of Bao et al (US 2018/0092974).
The teachings of Kobayashi et al were discussed above.
Kobayashi et al fails to teach a scrubber.
The prior art of Bao et al which teaches a method and apparatus for wafer outgassing control. See the abstract, [0015], [0024], [0029], where the dry scrubber 136 is recited. The .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 9,228,685) in view of Lee et al (2014/0034846).
The teachings of Kobayashi et al were discussed above.
Kobayashi et al fails to teach a temperature monitoring apparatus.
The prior art of Lee et al teaches a temperature monitoring system 176 which comprises one or more workpiece temperature monitoring devices 178A, 178B see [0046]. Lee et al also teaches a controller 180 which controls the control of the cooling of the workpiece. See [0040] where the workpiece support 138 is cooled with a refrigerant gas. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kobayashi et al with the temperature monitoring system and a controller that controls the temperature control of the workpiece as suggested by Lee et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arena et al (US 9,481,943) teaches a reaction chamber 25 attached to scrubber 49.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716